BRIGHT, Senior Circuit Judge,
concurring separately.
I write separately to comment on the forty-five-year addition to Stanley Pruitt’s sentence, premised upon an interpretation of 18 U.S.C. § 924(c)(1).
Pruitt, a retail buyer of drugs in the conspiracy, received a sentence of seventy-five years (900 months), twenty-five years longer than the sentence of Frank Santana, the supplier of the drugs and leader of the conspiracy. Under the 18 U.S.C. § 924(c)(1) provision for “second or subsequent” firearm offenses, the sentencing court added forty-five years to Pruitt’s sentence of thirty years; an additional five years for the first firearm offense, and an additional twenty years for each “second or subsequent” offense.
The majority relies on United States v. Lucas, 932 F.2d 1210 (8th Cir.1991), cert. denied, — U.S. -, -, -, -, 112 S.Ct. 199, 349, 399, 609, 116 L.Ed.2d 159, 288, 348, 632 (1991) and - U.S. -, 112 S.Ct. 1186, 117 L.Ed.2d 429 (1992), to support imposing consecutive sentences. Lucas holds that defendants may receive consecutive sentences under § 924(c) for the same predicate offense when the firearms are used for different purposes. Id. at 1223. The opinion states that the policy behind this interpretation is to “persuade the man who is tempted to commit a federal felony to leave his gun at home.” Id. (citing United States v. Rawlings, 821 F.2d 1543, 1546 (11th Cir.1987) (quoting Representative Poff at 114 Cong.Rec. 22231 (1968))). It fails to explain how draconian sentences for repeat offenders will deter a previously unconvicted, and perhaps uncharged, firearm offender.
I disagree with the rationale authorizing pyramiding of sentences for firearm violations without prior convictions underlying Lucas and the earlier case of United States v. Foote, 898 F.2d 659, 668 (8th Cir.), cert. denied, 498 U.S. 838, 938, 111 S.Ct. 112, 342, 112 L.Ed.2d 81, 307 (1990), and believe those cases misinterpret § 924(c). I will not reiterate my position, which is elaborated in United States v. Jones, 965 F.2d 1507, 1519—21 (8th Cir.), cert. denied, - U.S. -, -, 113 S.Ct. 346, 439, 121 L.Ed.2d 261, 358 (1992).
Recently, the majority of the Supreme Court rejected the reasoning expounded in Jones. Deal v. United States, — U.S. -, 113 S.Ct. 1993, 124 L.Ed.2d 44 (1993). I am bound to accept its ruling as binding legal precedent in sentencing Pruitt. Nevertheless, the Court’s interpretation of § 924(c) leads to draconian sentences perhaps unintended by the lawmakers. Congress should review and reconsider the language of the statute. It may conclude, as does the dissent in Deal, that the language of the statute relating to enhancement of sentences should be “applied to defendants who, having once been convicted under § 924(c), ‘failed to learn their lessons from the initial punishment’ and committed a repeat offense.” Id. at -, 113 S.Ct. at 2003 (quoting United States v. Neal, 976 F.2d 601, 603 (9th Cir.1992) (Fletcher, J., dissenting)). I urge Congress to ponder the following comment from Jones, echoed by Justice Stevens in his dissent:
‘However, punishing first offenders with twenty-five-year sentences does not deter crime as much as it ruins lives. If, after arrest and conviction, a first offender is warned that he will face a mandatory twenty-year sentence' if he commits the same crime again, then the offender will know of the penalty. Having already served at least five years in prison, he will have a strong incentive to stay out of *679trouble. Discouraging recidivism by people who have already been in prison and been released serves a far more valuable purpose than deterring offenders who have yet to be arrested and have no knowledge of the law’s penalties.’
Deal, —— U.S. at -, 113 S.Ct. at 2003 n. 10 (quoting United States v. Jones, 965 F.2d 1507, 1521 (8th Cir.1992) (internal citation omitted)).